internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-112809-98 date date legend prs llc state a b c d e f d1 this responds to your authorized representative’s letter dated date and prior correspondence requesting rulings under sec_707 of the internal_revenue_code concerning the proposed contribution of an apartment complex the property to a partnership plr-112809-98 facts and representations prs is a state limited_partnership prs currently owns and operates the property which has a fair_market_value of approximately a and is subject_to mortgage debt of approximately b prs obtained the property’s existing mortgage in the property requires c in renovations prs’s current partners are not interested in contributing or borrowing the funds necessary to renovate the property and seek instead a stable return on the property’s existing value prs to raise renovation capital and relieve itself from managing the property agreed with llc to form a new partnership pr sec_2 pursuant to a contribution agreement entered into by prs and llc on d1 prs will contribute the property subject_to the mortgage to pr sec_2 in exchange for a limited_partner interest and a guaranteed_payment and llc will contribute capital in exchange for a general_partner interest as the general_partner llc will engage an affiliate a professional property manager to manage the property following the formation of pr sec_2 prs would own no significant assets other than its interest in pr sec_2 pr sec_2 will repay the existing mortgage secured_by the property and obtain a replacement loan the replacement loan will be in an amount between d and e llc’s cash contribution plus any of the replacement loan amount not used to repay the existing mortgage will be used to renovate the property the pr sec_2 partnership_agreement obligates llc to cause pr sec_2 to spend no less than f on renovations to the property within two years of pr sec_2's formation llc will not contribute and pr sec_2 will not hold cash or liquid_assets beyond the reasonable needs of operating the property under the partnership_agreement pr sec_2 will make monthly guaranteed payments to prs equal to one-twelfth of percent of the amount by which prs’s net capital_contribution exceeds any distribution to prs of proceeds from a sale or refinancing of the property ten years after pr sec_2's formation the amount of the monthly guaranteed_payment will include an additional dollar_figure pr sec_2 will distribute excess operating cash rental receipts less payments of current expenses and other current obligations of pr sec_2 including the guaranteed_payment to prs first to llc as a preferred_return on its capital_contribution and then percent to llc and percent to prs upon a subsequent sale or refinancing of the property the proceeds will be distributed first to prs in an amount equal to its outstanding net capital_account then to llc in an amount equal to its outstanding net capital_account and finally percent to llc and percent to prs neither pr sec_2 nor llc will be obligated to sell or refinance the property at any particular time or price moreover other than obtaining the replacement loan pr sec_2 has no intention to refinance or to incur additional mortgage debt the proceeds of the plr-112809-98 replacement loan and llc’s capital contributions may be distributed to prs to the extent that pr sec_2 is otherwise unable to make the guaranteed payments llc has no personal liability or obligation that requires it to contribute or otherwise provide funds to enable pr sec_2 to make the guaranteed payments if pr sec_2 fails to make timely guaranteed payments prs’s sole remedy is to become the general_partner of pr sec_2 and cause llc to become the limited_partner without any change to their respective interests in profits losses and distributions law and analysis sec_707 provides that if a partner engages in a transaction with a partnership other than in his capacity as a member of such partnership the transaction shall except as otherwise provided in this section be considered as occurring between the partnership and one who is not a partner sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers when viewed together are properly characterized as a sale_or_exchange of property then such transfers shall be treated either as a transaction described in sec_707 or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_1_707-3 of the income_tax regulations provides that except as otherwise provided if a transfer of property by a partner to a partnership and one or more transfers of money or other consideration by the partnership to that partner are described in sec_1_707-3 the transfers are treated as a sale of property in whole or in part to the partnership sec_1_707-3 provides that a transfer of property excluding money or an obligation_to_contribute money by a partner to a partnership and a transfer of money or other consideration including the assumption of or the taking subject_to a liability by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership only if based on all the facts and circumstances i the transfer of money or other consideration would not have been made but for the transfer of property and ii in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of partnership operations sec_1_707-3 provides that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to plr-112809-98 be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-4 provides that a guaranteed_payment for capital made to a partner is not treated as part of a sale of property under sec_1_707-3 the term guaranteed_payment for capital means any payment to a partner by a partnership that is determined without regard to partnership income and is for_the_use_of a partner’s capital however one or more payments are not made for_the_use_of a partner’s capital if the payments are designed to liquidate all or part of the partner’s interest in property contributed to the partnership rather than to provide the partner with a return on an investment in the partnership under sec_1_707-4 a transfer of money to a partner that is characterized by the parties as a guaranteed_payment for capital is determined without regard to the partnership’s income and is reasonable within the meaning of sec_1_707-4 is presumed to be a guaranteed_payment for capital unless the facts and circumstances clearly establish that the transfer is part of a sale sec_1_707-4 provides that a guaranteed_payment for capital is reasonable if the transfer is made pursuant to a written provision of a partnership_agreement that provides for the payment for_the_use_of capital in a reasonable amount and only to the extent that the payment is made for_the_use_of capital after the date on which that provision is added to the partnership_agreement sec_1_707-4 provides that a guaranteed_payment is reasonable in amount if the sum of any guaranteed_payment for capital that is payable for that year does not exceed the amount determined by multiplying either the partner’s unreturned capital at the beginning of the year or at the partner’s option the partner’s weighted average capital balance for the year by the safe_harbor interest rate for that year the safe_harbor interest rate equal sec_150 percent of the highest applicable_federal_rate at the appropriate periods in effect at the time the guaranteed_payment is first established pursuant to a binding written_agreement sec_1_707-4 provides the presumption that an operating cash_flow distribution is not part of a sale of property to the partnership unless the facts and circumstances clearly establish that the transfer is part of the sale sec_1_707-4 states that one or more transfers of money by the partnership to a partner during a taxable_year of the partnership are operating cash_flow distributions for purposes of paragraph b of this section to the extent that those transfers are not presumed to be guaranteed payments for capital under paragraph a ii of this section are not reasonable preferred returns within the meaning of paragraph a of this section are not characterized by the parties as distributions to the partner acting in a capacity other than as a partner and to the extent they do not exceed the product of the net_cash_flow of the partnership from operations for the year multiplied by the lesser_of the partner's percentage interest in overall partnership profits plr-112809-98 for that year or the partner’s percentage interest in overall partnership profits for the life of the partnership for purposes of the preceding sentence the net_cash_flow of the partnership from operations for a taxable_year is an amount equal to the taxable_income or loss of the partnership arising in the ordinary course of the partnership’s business and investment activities increased by tax exempt_interest depreciation amortization cost_recovery allowances and other noncash charges deducted in determining such taxable_income and decreased by a principal payments made on any partnership indebtedness b property replacement or contingency reserves actually established by the partnership c capital expenditures when made other than from reserves or from borrowings the proceeds of which are not included in operating cash_flow and d any other cash expenditures including preferred returns not deducted in determining such taxable_income or loss sec_1_707-4 provides an operating cash_flow safe_harbor that safe_harbor states that for any taxable_year in determining a partner’s operating cash_flow distributions for the year the partner may use the partner’s smallest percentage interest under the terms of the partnership_agreement in any material_item of partnership income or gain that may be realized by the partnership in the three-year period beginning with such taxable_year sec_1_707-5 states that for the purposes of and if a partnership assumes or takes property subject_to a qualified_liability of a partner the partnership is treated as transferring consideration to the partner only to the extent that the transfer of property to the partnership is otherwise treated as part of a sale sec_1_707-5 provides that a liability assumed_or_taken_subject_to by a partnership in connection with a transfer of property to the partnership by a partner is a qualified_liability of the partner to the extent the liability was incurred by the partner more than two years prior to the earlier of the date the partner agrees in writing to transfer the property or the date the partner transfers the property to the partnership and that has encumbered the transferred property throughout that two-year period conclusions we conclude that the guaranteed payments to be made by pr sec_2 to prs constitute reasonable guaranteed payments for capital within the meaning of sec_1 a provided that the payments will be recalculated should prs's unreturned capital amount change we also conclude that the debt encumbering the property is a qualified_liability under sec_1_707-5 because there are no facts indicating that the guaranteed payments or cash_flow distributions to be made to prs are part of a sale the guaranteed payments and the cash_flow distributions are presumed not to be part of a sale accordingly the transfer of the property by prs to pr sec_2 subject_to the qualified_liability will not be treated as part of a sale under sec_707 plr-112809-98 except as specifically ruled on above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed concerning the treatment of partnership liabilities under sec_752 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy of for sec_6110 purposes
